In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 14‐2996 
LARRY A. BOSS, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

JULIAN CASTRO, Secretary of 
   Housing and Urban Development, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 12 C 6007 — Edmond E. Chang, Judge. 
                                  ____________________ 

         ARGUED APRIL 21, 2015 — DECIDED MARCH 18, 2016 
                     ____________________ 

   Before  EASTERBROOK  and  RIPPLE,  Circuit  Judges,  and 
REAGAN, District Judge*. 
   REAGAN,  District  Judge.  Larry  Boss  worked  as  a  general 
engineer for the U.S. Department of Housing and Urban De‐
velopment (“HUD”) from 2002 to 2011. Pursuant to Title VII 

                                                 
      * Of the Southern District of Illinois, sitting by designation. 
2                                                                   No. 14‐2996 

of the Civil Rights Act of 1964 (“Title VII,” 42 U.S.C. § 2000e‐
16),  he  sued  the  HUD  Secretary1  on  theories  of  workplace 
discrimination (Boss is an African‐American), retaliation (for 
a  prior  EEOC  discrimination  complaint),  and  hostile  work 
environment. The district court granted summary judgment 
against Boss. For the reasons set forth below, we affirm. 
                                            I. Background 
   Our review of the case requires some preliminary discus‐
sion regarding two matters. 
     First,  Boss  has  challenged  the  district  court’s  application 
of  Local  Rule  56.1,  which  controls  the  presentation  of  evi‐
dence at the summary judgment stage. See N.D. Ill. L.R. 56.1.; 
Petty v. City of Chi., 754 F.3d 416, 420 (7th Cir. 2014). The rule 
requires  a  movant  to  submit  a  statement  of  material  facts 
consisting of enumerated, short, numbered paragraphs with 
specific references to the record. N.D. Ill. L.R. 56.1(a)(3). The 
non‐movant counters with correspondingly numbered para‐
graphs  summarizing the  movant’s position, responses  (with 
specific cites to the record), and a statement of any addition‐
al  facts  that  support  denial  of  summary  judgment.  N.D.  Ill. 
L.R. 56.1(b)(3). The district court’s discretion to require strict 
compliance  with  Local  Rule  56.1  has  been  upheld  time  and 
again. See Petty, 754 F.3d at 420; Benuzzi v. Bd. of Educ. of City 
of  Chi.,  647  F.3d  652,  654–55  (7th  Cir.  2011);  Koszola  v.  Bd.  of 
Educ. of City of Chi., 385 F.3d 1104, 1109 (7th Cir. 2004); Metro. 
Life Ins. Co. v. Johnson, 297 F.3d 558, 562 (7th Cir. 2002). 


                                                 
      1  Title  VII  authorizes  suits  against  the  employer  as  an  entity,  not 

against  individual  agents  of  the  employer.  Smith  v.  Bray,  681  F.3d  888, 
896 n. 2 (7th Cir. 2012). 
No. 14‐2996                                                                          3 

    In  comparing  the  district  court’s  thorough  recitation  of 
the facts to Boss’ Rule 56.1 submission, we find no abuse of 
discretion. Tellingly, Boss could not dredge up a single spe‐
cific fact that the district court ignored that would have ma‐
terially  altered  the  Court’s  Title  VII  analysis.  Notably,  liti‐
gants  who  challenge  a  district  court’s  application  of  the 
Northern  District’s  Local  Rule  56.1  must  point  to  a  fact  or 
facts  that  (1)  should  have  been  considered  under  the  local 
rule;  (2)  were  not  considered;  and  (3)  are  material  to  the 
summary  judgment  analysis.  Instead,  Boss  points  to  a  pro‐
verbial haystack and asks us to find his needle. We decline to 
do  so.  See  D.Z.  v.  Buell,  796  F.3d  749,  756  (7th  Cir.  2015) 
(courts not required to “scour the record looking for factual 
disputes” or “piece together appropriate arguments”). 
    Next,  we  note  that  a  great  deal  of  Boss’  arguments  and 
evidence  is  impermissibly  intertwined  with—and  relies  up‐
on—the conclusions of an administrative law judge who, in 
January  2009,  held  a  hearing  on  Boss’  2007  Equal  Employ‐
ment Opportunity Commission complaint that included tes‐
timony from Boss and several other witnesses. While we can 
consider  admissible  statements  from  witnesses  in  that  case 
as  relevant  evidence  here,  the  value  of  the  administrative 
judge’s legal conclusions (or, indeed, her factual assertions—
she had no personal knowledge of any factual matter) as ap‐
plied  to  this  case  is  nil.2  Boss  cites  no  precedent—and  we 

                                                 
      2  Boss  hangs  his  hat  on  the  administrative  judge’s  conclusion  that 

Defendant  Ladias  subjected  him  to  a  hostile  work  environment  in  late 
2007.  While  that  case  is  certainly  not  before  us,  it  bears  noting  that  the 
administrative  judge  reached  her  conclusion  without  considering  both 
the  objective  and  subjective  offensiveness  of  Ladias’  actions.  See  Orton‐
Bell v. Indiana, 759 F.3d 768, 773 (7th Cir. 2014). 
4                                                       No. 14‐2996 

find only contrary case law—for the notion that an adminis‐
trative  judge’s  legal  conclusions  should  have  preclusive  ef‐
fects  on  subsequent  federal  court  proceedings.  See  Welch  v. 
Johnson, 907 F.2d 714, 719 (7th Cir. 1990) (citing Univ. of Tenn. 
V. Elliot, 478 U.S. 788, 796 (1986) (unreviewed administrative 
proceedings  have  no  preclusive  effect  in  federal  court  Title 
VII litigation)). 
                                II. Facts 
    Boss,  an  African‐American,  worked  for  HUD  from  2002 
to 2011. For about seven of his nine years, he was supervised 
by Eleny Ladias, who evaluated him at the “highly success‐
ful” level from 2002 through 2006. Then, in 2007, he contact‐
ed an EEOC counselor and initiated a race, sex, and age dis‐
crimination  complaint  against  Ladias.  The  administrative 
law  judge  found  no  discrimination  based  on  Boss’  immuta‐
ble characteristics, but did find Ladias discriminated against 
him for filing the EEOC complaint. 
    In May 2009, Boss made another informal complaint (this 
time  claiming  only  race  discrimination  and  retaliation).  He 
alleged several discriminatory and retaliatory acts, including 
being  put  on  a  performance  improvement  plan  (“PIP”)  be‐
cause  he  was  behind  on  “closing  out”  his  assigned  grants 
(presumably  money  given  by  HUD  to  qualifying  organiza‐
tions  or  individuals).  The  PIP  was  initiated  in  late  June  or 
early  July  2008,  and  ended  in  November  2008  after  Boss 
completed his closeouts. Another employee, Alease Thomas 
(who  helped  Boss’  contemporaries  process  their  grants),  as‐
sisted  Boss  with  the  substantive  parts  of  his  closeout  as‐
signment. 
No. 14‐2996                                                           5 

    Boss  complained  about  several  other  matters.  He  was 
marked  absent  without  leave  (“AWOL”);  he  was  criticized 
for  not  attending  a  teleconference;  he  was  assigned  cases 
from a retired HUD engineer; and he was required to come 
to  work  on  what  was  normally  his  assigned  telework  day. 
Evidence in the record shows Boss was indeed absent with‐
out  having  sought  leave  from  his  supervisors.  He  had  also 
been asked to substantiate his ability to work from home af‐
ter he was unable to complete a task assigned by his super‐
visor. 
    In October 2009, after HUD received notice of the admin‐
istrative  judge’s  ruling  against  Ladias,  Boss  was  transferred 
to the supervision of Elmore Richardson, who changed Boss’ 
midyear  evaluation  from  “highly”  to  “fully”  successful  (al‐
legedly in retaliation for Boss’ EEOC activity, but—according 
to Richardson—really because it was discovered that Thom‐
as had helped with the late 2008 closeouts). 
    In  July  2012,  Boss  filed  this  suit  pursuant  to  Title  VII. 
Generally,  he  alleged  discrimination  (on  the  basis  of  his 
race), retaliation (on the basis of his EEOC complaints), and 
a hostile work environment (which we will generously con‐
strue  as stemming  from racial motives or from a retaliatory 
animus).  The  district  court  granted  summary  judgment, 
finding Boss had not adduced evidence to support the asser‐
tion  that  any  of  the  incidents  constituted  an  adverse  em‐
ployment  action,  that  Boss  was  not  subjected  to  disparate 
treatment  relative  to  similarly‐situated  employees,  and  that 
Boss  had  not  suffered  from  a  work  environment  that  could 
be shown to be objectively hostile. Boss appeals, and we af‐
firm. 
                                      
6                                                          No. 14‐2996 

                               III. Analysis 
    We review a district court’s grant of summary judgment 
de  novo, viewing the  evidence in  the light  most favorable  to 
the  nonmoving  party.  Gerhartz  v.  Richert,  779  F.3d  682,  685 
(7th  Cir.  2015).  Summary  judgment  is  appropriate  only 
where  there  are  no  genuine  issues  of  material  fact  and  the 
moving party is entitled to judgment as a matter of law. Fed. 
R. Civ. P. 56(a); Alexander v. Casino Queen, Inc., 739 F.3d 972, 
978  (7th  Cir.  2014).  We  construe  all  inferences  in  the  non‐
movant’s favor, but he is not entitled to the benefit of infer‐
ences  that  are  supported  only  by  speculation  or  conjecture. 
Nichols  v.  Mich.  City  Plant  Planning  Dept.,  755  F.3d  594,  599 
(7th Cir. 2014). If there is no triable issue of fact on even one 
essential  element  of  the  nonmovant’s  case,  summary  judg‐
ment is appropriate. Lewis v. CITGO Petroleum Corp., 561 F.3d 
698,  702  (7th  Cir.  2009).  We  may  affirm  the  district  court’s 
grant of summary judgment for any reason supported by the 
record.  Wragg  v.  Vill.  of  Thornton,  604  F.3d  464,  467  (7th  Cir. 
2010). 
    Title  VII  makes  it  unlawful  for  an  employer  to  discrimi‐
nate  against  any  individual  “because  of  such  individual’s 
race.”  42  U.S.C.  §  2000e‐2(a)(1);  Alexander,  739  F.3d  at  979. 
The  statute  also  forbids  employers  from  retaliating  against 
employees for complaining about prohibited discrimination. 
42 U.S.C. § 2000e‐3(a); Chaib v. Indiana, 744 F.3d 974, 986 (7th 
Cir.  2014).  And  as  pertinent  to  this  case,  Title  VII  prohibits 
subjecting  an  employee  to  a  hostile  work  environment.  Or‐
ton‐Bell, 759 F.3d at 773. 
    Boss’ failure to show he suffered an adverse employment 
action dooms his discrimination and retaliation claims. As to 
No. 14‐2996                                                           7 

his  hostile  work  environment  claim,  Boss  cannot  show  he 
was subjected to a workplace that was objectively abusive. 
   A. Discrete Incidents of Discrimination & Retaliation 
    Though  the  framework  has  received  criticism,  see  Cole‐
man  v.  Donahoe,  667  F.3d  835,  863  (7th  Cir.  2012)  (Wood,  J., 
concurring),  litigants  and  courts  properly  discuss  Title  VII 
discrimination  and  retaliation  claims  using  the  language  of 
the “direct” and “indirect” methods of proof. Simpson v. Bea‐
ver  Dam  Cmty.  Hosps.,  Inc.,  780  F.3d  784,  789–90  (7th  Cir. 
2015) (discrimination); Harden v. Marion Cnty. Sheriff’s Dep’t, 
799  F.3d  857,  861  (7th  Cir.  2015)  (retaliation).  Under  either 
method,  the  ultimate  question  at  the  summary  judgment 
stage  is  whether  a  reasonable  jury  could  find  prohibited 
conduct. See Simpson, 780 F.3d at 790. But we still must con‐
sider the two methods separately when reviewing a grant of 
summary judgment. Id. 
   1. The Discrimination Claim 
   In  a  Title  VII  discrimination  case,  avoiding  summary 
judgment  using  the  direct  method  requires  a  plaintiff  to 
marshal  sufficient  evidence  (either  direct  or  circumstantial) 
that  an  adverse  employment  action  was  motivated  by  dis‐
criminatory  animus.  Coleman,  667  F.3d  at  845.  Direct  evi‐
dence—an overt admission of discriminatory intent—is rare, 
and not at issue where, as here, no supervisor admits racial 
motivation. See Simpson, 780 F.3d at 790. 
    Circumstantial evidence typically includes (1) suspicious 
timing,  ambiguous  statements  (oral  or  written)  or  behavior 
toward,  or  comments  directed  at,  other  employees  in  the 
protected group; (2) evidence, whether or not rigorously sta‐
tistical,  that  similarly‐situated  employees  outside  the  pro‐
8                                                        No. 14‐2996 

tected  class  received  systematically  better  treatment;  or  (3) 
evidence that the employer offered a pretextual reason for an 
adverse  employment  action.  Id.  Circumstantial  evidence 
“must  point  directly  to  a  discriminatory  reason  for  the  em‐
ployer’s action.” Id. (quoting Mullin v. Temco Mach., Inc., 732 
F.3d 772, 777 (7th Cir. 2013)). For example, remarks by a de‐
fendant must at least reflect illegal motivation. Id. at 791 (cit‐
ing  Sheehan,  173  F.3d  1039,  1044  (7th  Cir.  1999)).  Further,  a 
plaintiff’s subjective beliefs are insufficient to create a genu‐
ine issue of material fact under the direct method. Hanners v. 
Trent,  674  F.3d  683,  694  (7th  Cir.  2012);  Mlynczak  v.  Bodman, 
442  F.3d  1050,  1058  (7th  Cir.  2006).  And  under  the  direct 
method,  a  finding  of  intentional  discrimination  may  not  be 
established  merely  with  evidence  that  a  person  outside  the 
protected class was treated better than the plaintiff. Simpson, 
780 F.3d at 794. 
    Because  “smoking  gun”  evidence  of  discriminatory  in‐
tent  is  hard  to  come  by,  the  “indirect  method”  (i.e.,  the 
McDonnell  Douglas  “burden‐shifting”  framework)  evolved. 
Coleman,  667  F.3d  at  845  (citing  McDonnell  Douglas  Corp.  v. 
Green,  411  U.S.  792  (1973)).  Under  the  indirect  method,  a 
plaintiff must introduce evidence that he (1) is a member of a 
protected  class;  (2)  performed  his  job  satisfactorily;  (3)  suf‐
fered an adverse employment action; and (4) was treated less 
favorably  than  a  similarly‐situated  employee  outside  of  his 
protected  class.  Nichols,  755  F.3d  at  604–05.  A  similarly‐
situated employee is one whose performance, qualifications, 
and conduct are comparable in all material respects. Widmar 
v. Sun Chemical Corp., 772 F.3d 457, 463 (7th Cir. 2014). 
    If the plaintiff establishes that prima facie case, the burden 
shifts to the defendant to provide a legitimate reason for the 
No. 14‐2996                                                               9 

adverse  employment  action.  Nichols,  755  F.3d  at  605.  If  the 
defendant  gives  a  legitimate  reason,  then  the  plaintiff  must 
provide  evidence  that  the  defendant’s  proffered  reason  is  a 
pretext  for  discrimination.  Id.  In  other  words,  when  a  de‐
fendant  proffers  legitimate,  nondiscriminatory  reasons  for 
its employment actions, the defendant wins, unless plaintiff 
refutes  the  underlying  facts  (which  would  reveal  those  rea‐
sons were dishonestly given). Simpson, 780 F.3d at 798. 
    Under the indirect method, when an employer articulates 
a plausible, legal reason for its action, it is not our province 
to decide whether that reason was wise, fair, or even correct, 
ultimately,  so  long  as  it  truly  was  the  reason  for  its  action. 
Silverman  v.  Bd.  of  Ed.,  637  F.3d  729,  738  (7th  Cir.  2011).  The 
federal  courts  are  not  a  super‐personnel  department  that 
second‐guesses  facially  legitimate  employer  policies.  Wid‐
mar,  772  F.3d  at  464.  It  is  not  the  role  of  the  court  to  deter‐
mine whether an employer’s expectations were fair, prudent, 
or  reasonable.  Id.  So  long  as  its  management  decision  was 
not  a  guise  for  a  discriminatory  purpose,  we  must  respect 
that decision. Id. 
    In  a  discrimination  case,  a  materially  adverse  employ‐
ment action is one which visits upon a plaintiff “a significant 
change in employment status.” Andrews v. CBOCS West, Inc., 
743  F.3d  230,  235  (7th  Cir.  2014).  Such  changes  can  involve 
the  employee’s  current  wealth,  his  career  prospects,  or 
changes  to  work  conditions  that  include  humiliating,  de‐
grading, unsafe, unhealthy, or otherwise significant negative 
alteration in the workplace. Lewis v. City of Chi., 496 F.3d 645, 
653 (7th Cir. 2007). 
   Here,  no  incident  comes  close  to  constituting  such  a 
change  in  employment  status.  (Insofar  as  Boss  argues  for  a 
10                                                           No. 14‐2996 

“totality  of  the  circumstances”  view,  the  caselaw  limits  that 
approach to his hostile work environment claims, which we 
consider  below.  See  Hall  v.  City  of  Chicago,  713  F.3d  325,  334 
(7th  Cir.  2013);  Ellis  v.  CCA  of  Tenn.  LLC,  650  F.3d  640,  647 
(7th Cir. 2011)). The district court’s summary judgment order 
explains why eight separate incidents failed to meet the ad‐
verse employment action standard. Boss points to only three 
on  appeal:  his  placement  on  the  PIP,  being  charged AWOL, 
and inordinately strict application of HUD’s telework policy. 
(Discrimination claims based on the other five incidents are 
forfeited.  See  Russian  Media  Grp.,  LLC  v.  Cable  Am.,  Inc.,  598 
F.3d 302, 308 (7th Cir. 2010)). 
     As to his placement on a PIP, this Court has held that im‐
plementing  such  a  plan  is  simply  not  materially  adverse  in 
the  discrimination  context.  Langenbach  v.  Wal‐Mart  Stores, 
Inc., 761 F.3d 792, 799 (7th Cir. 2014); Cole v. Illinois, 562 F.3d 
812,  816  (7th  Cir.  2009).  Nor  does  requiring  an  employee  to 
substantiate his time off (and noting when he does not) con‐
stitute an adverse employment action. Longstreet v. Ill. Dep’t 
of  Corr.,  276  F.3d  379,  383–84  (7th  Cir.  2002).  And  asserting 
that  a  “lost”  telework  day  (it  wasn’t  lost,  just  rescheduled) 
constitutes  an  adverse  employment  action  borders  on  the 
frivolous. Losing one day of telework hardly constitutes the 
“significant  change  in  benefits”  needed  to  trigger  Title  VII 
liability.  Lewis,  496  F.3d  at  653.  See  O’Neal  v.  City  of  Chicago, 
392 F.3d 909, 913 (7th Cir. 2004). 
    Establishing a prima facie discrimination case requires suf‐
ficient evidence of a materially adverse employment action. 
Boss  has  failed  to  adduce  that  evidence,  so  his  discrimina‐
tion case fails. 
       
No. 14‐2996                                                          11 

    2. The Retaliation Claim 
   A  Title  VII  plaintiff  proceeding  under  the direct  method 
must  show  that  (1)  he  engaged  in  protected  activity;  (2)  he 
suffered  a  materially  adverse  employment  action;  and  (3) 
there  was  a  causal  link  between  the  protected  activity  and 
the  adverse  action.  Harden,  799  F.3d  at  861–62  (citing  Cole‐
man,  667  F.3d  at  859). A  causal  link  requires  more  than  the 
mere  fact  that  an  employer’s  action  happens  after  an  em‐
ployee’s protected activity. Silverman, 637 F.3d at 741.  
    To prove retaliation under the indirect method, a plaintiff 
must  show  that  (1)  he  engaged  in  protected  activity;  (2)  he 
suffered a materially adverse employment action; (3) he was 
meeting  his  employer’s  legitimate  expectations;  and  (4)  he 
was treated less favorably than similarly‐situated employees 
who did not engage in protected activity. Harden, 799 F.3d at 
862 (citing Argyropoulos v. City of Alton, 539 F.3d 724, 733 (7th 
Cir. 2008)). Once a prima facie case is established, a presump‐
tion  of  retaliation  is  triggered,  and  the  burden  shifts  to  the 
employer to articulate some legitimate, nonretaliatory reason 
for its action. Id. (citing Coleman, 667 F.3d at 845). When the 
employer  does  so,  the  burden  shifts  back  to  the  plaintiff, 
who  must  present  evidence  that  the  stated  reason  is  a  pre‐
text, which in turn permits an inference of unlawful retalia‐
tion. Id. 
    In the retaliation context, determining whether an action 
is materially adverse means inquiring whether it well might 
have  dissuaded  a  reasonable  worker  from  making  or  sup‐
porting a charge of discrimination. Burlington N. & Santa Fe 
Ry. Co. v. White, 548 U.S. 53, 68 (2006). Because Title VII does 
not  set  forth  a  general  civility  code  for  the American  work‐
place,  its  anti‐retaliation  provision  does  not  protect  against 
12                                                               No. 14‐2996 

petty  slights,  minor  annoyances,  and  bad  manners.  Id.  An 
employee  must  suffer  something  “more  disruptive  than  a 
mere  inconvenience  or  an  alteration  of  job  responsibilities.” 
Hobbs v. City of Chi., 573 F.3d 454, 463–64 (7th Cir. 2009). 
    Boss advances five purportedly adverse actions (required 
under both methods) that he claims were based on a retalia‐
tory  animus.  We  take  them  in  turn,  highlighting  their  defi‐
ciency in meeting the anti‐retaliation provision’s “materially 
adverse  action”  standard  and  pointing  out  several  alterna‐
tive grounds for judgment as a matter of law.3 
    Boss’  telework  travails—which  in  the  end  constitute  a 
single reassigned day of flexible worktime—lie far below the 
level  needed  to  trigger  retaliation  liability.  Unfair  repri‐
mands or negative performance reviews, unaccompanied by 
tangible  job  consequences,  do  not  suffice,  so  there  was  no 
material  adversity  when  Boss’  boss  downgraded  him  from 
“highly  successful”  to  “fully  successful,”  or  when  Boss  was 
disciplined  for  failing  to  close  out  grants.  See  Jones  v.  Res‐
Care, Inc., 613 F.3d 665, 671 (7th Cir. 2010). Nor does Boss ad‐
duce admissible evidence that his evaluation or the PIP were 
tied to his bonus or any other tangible job consequence. Fur‐
ther,  Boss  provides  no  direct  causal  link  between  his  EEOC 
complaint  and  either  the  PIP  or  his  performance  review, 
which happened four months after Ladias became aware of 
the EEOC complaint. And regarding his “close‐outs,” which 
were the basis for the PIP, Boss identifies not a single similar‐

                                                 
      3 We do not mean to suggest these are the only reasons Boss’ claims 

fail.  His  appeal  falls  far  short  on  numerous  grounds  that  we  need  not 
address,  since  missing  even  a  single  conjunctive  element  dooms  any  of 
his theories. CITGO Petroleum Corp., 561 F.3d at 702. 
No. 14‐2996                                                         13 

ly‐placed  employee  for  whom  Alease  Thomas  did  substan‐
tive work like she did for him. 
    Likewise,  Boss’  AWOLs  do  not  constitute  activity  that 
would have dissuaded a reasonable worker from making or 
maintaining  a  discrimination  charge.  In  any  event,  Boss 
identifies no employee who missed work without some sort 
of  flexible  scheduling  arrangements,  or  without  being  re‐
quired to substantiate their leave, or without being similarly 
disciplined.  See  Herzog  v.  Graphic  Packaging  Intern.,  Inc.,  742 
F.3d 802, 806 (7th Cir. 2014). Finally—pointing to no admis‐
sible evidence of specific incidents—Boss argues he was sub‐
jected  to  “a  barrage  of  criticism”  and  “workplace  stresses.” 
But conclusory assertions do not constitute evidence, and so 
cannot  overcome  summary  judgment.  Hart  v.  Mannia,  798 
F.3d 578, 596 (7th Cir. 2015); Montgomery v. Am. Airlines, 626 
F.3d 382, 389 (7th Cir. 2010). 
    Perhaps  most  damningly,  Boss’  employers  adduced  evi‐
dence  showing  that  he  had  failed  to  meet  their  legitimate 
expectations,  thereby  rebutting  any  presumption  that  their 
actions were taken in retaliation for Boss’ EEOC case. In oth‐
er  words,  he  was  put  on  a  PIP  because  his  performance 
needed improving; he was noted AWOL because he was ab‐
sent  without  leave.  Boss  attempts  to  counter  with  evidence 
of pretext on the part of his supervisors, but those efforts are 
futile.  He  must  identify  other  employees  who  engaged  in 
comparable  misconduct.  Argyropoulos,  539  F.3d  at  735.  His 
attempts  to  do  so  depend  on  speculation  about  other  em‐
ployees’ work histories. As an example, Boss points to other 
employees who exercise during the day. This is insufficient: 
maybe they put in for time off, or maybe they arrive early to 
offset the hours, or maybe they were punished too. The rec‐
14                                                          No. 14‐2996 

ord  doesn’t  tell  us,  and  speculation  is  not  evidence.  Sum‐
mary judgment on Boss’ retaliation claim was proper. 
      B. Hostile Work Environment 
    Title  VII,  in  addition  to  prohibiting  discrimination  that 
has  direct  economic  consequences,  forbids  employers  from 
requiring  people  to  work  in  a  discriminatorily  hostile  or 
abusive environment. Vance v. Ball State Univ.,133 S.Ct. 2434, 
2440–41  (2013);  Nichols,  755  F.3d  at  600.  When  “the  work‐
place  is  permeated  with  discriminatory  intimidation,  ridi‐
cule,  and  insult,  that  is  sufficiently  severe  or  persuasive  to 
alter the conditions of the victim’s employment and create an 
abusive working environment,” Title VII is violated. Alexan‐
der,  739  F.3d  at  982  (quoting  Harris  v.  Forklift  Sys.,  Inc.,  510 
U.S. 17, 21 (1993)). See also Hobbs, 573 F.3d at 464 (“Retaliato‐
ry  harassment  can  rise  to  the  level  of  a  hostile  work  envi‐
ronment  when  it  is  severe  enough  to  cause  a  significant 
change in the plaintiff’s employment status.”). 
     Surviving  summary  judgment  on  a  hostile  work  envi‐
ronment  claim  requires  sufficient  evidence  demonstrating 
(1)  the  work  environment  was  both  objectively  and  subjec‐
tively  offensive;  (2)  the  harassment  was  based  on  member‐
ship in a protected class or in retaliation for protected behav‐
ior; (3) the conduct was severe or pervasive; and (4) there is a 
basis for employer liability. Nichols, 755 F.3d at 600 (quoting 
Alexander,  739  F.3d  at  982).  See  also  Knox  v.  Indiana,  93  F.3d 
1327,  1334–35  (7th  Cir.  1996)  (recognizing  retaliatory  hostile 
work  environment  theory).  Though  there  is  a  paucity  of 
caselaw  on  the  matter,  we  see  no  reason  retaliation‐based 
actions  by  an  employer  must  somehow  be  less  objectively 
offensive than in the context of sex or race. See Burlington N. 
& Santa Fe Ry. Co., 548 U.S. at 68–69; Gowski v. Peake, 682 F.3d 
No. 14‐2996                                                         15 

1299, 1312 (11th Cir. 2012). We consider the hostile work en‐
vironment claim under a “totality of the circumstances” ap‐
proach. See Ellis, 650 F.3d at 647; Hall, 713 F.3d at 331 (courts 
should not carve up incidents of harassment then separately 
analyze each one). 
   Deciding whether a work environment is hostile requires 
consideration of factors like the frequency of improper con‐
duct, its severity, whether it is physically threatening or hu‐
miliating  (as  opposed  to  a  mere  offensive  utterance),  and 
whether it unreasonably interferes with the employee’s work 
performance. Alexander, 739 F.3d at 982. 
    Here, those factors, in concert with the absence of admis‐
sible evidence suggesting Boss’ bosses were animated by re‐
taliatory  animus,  tip  strongly  against  Boss.  Boss  was  not 
physically threatened or humiliated, and much of the “inter‐
ference” with his job was, as discussed above, reasonable: it 
stemmed  from  his  own  failure  to  meet  legitimate  employ‐
ment  expectations.  Without  the  specter  of  the  (legitimate, 
non‐pretextual) PIP, the AWOL marks, and “criticism,” Boss’ 
allegations  become  a  mishmash  of  complaints  about  over‐
work rather than about a place permeated with intimidation, 
ridicule, and insult. Such frustrations do not support a hos‐
tile  work  environment  claim,  especially  where  the  record 
fails to link the actions of Ladias or Richardson to retaliatory 
animus.  See  Orton‐Bell,  759  F.3d  at  774  (plaintiff  required  to 
show  offensive,  severe  events  happened  because  she  was  a 
woman). 
   Alternatively,  we  look  to  the  objective  offensiveness  of 
Boss’ supervisors’ actions. Any notion of a race‐based hostile 
environment can be quickly dispatched. The record contains 
not a single racially offensive remark, email, or other hint of 
16                                                        No. 14‐2996 

racial animus. In any event, Boss did not argue the point be‐
low; it is forfeited. 
     Regarding  potential  retaliatory  hostile  work  environ‐
ment, analogs to the race and gender contexts show this case 
lies far below the objective standard for an abusive environ‐
ment.  This  Court  has  affirmed  summary  judgment  where  a 
plaintiff  grieved  of  non‐threatening,  non‐humiliating  con‐
duct  in  the  form  of  a  comment  that  could  have  been  con‐
strued as racial (and some abuse of other protected employ‐
ees for non‐racial reasons), Luckie v. Ameritech Corp., 389 F.3d 
708,  713  (7th  Cir.  2004);  where  the  plaintiff  was  referred  to 
(out of his presence) as a “black motherf‐‐‐er,” Smith v. N.E. 
Ill. Univ., 388 F.3d 559, 566 (7th Cir. 2004); and where a plain‐
tiff  was  called  a  “black  n‐‐‐‐r”  (albeit  once)  by  a  co‐worker, 
Nichols,  755  F.3d  at  601.  On  the  other  hand,  we  have  found 
hostile work environments where a plaintiff was referred to 
by a racial slur between five and ten times, Rodgers v. West‐
ern‐Southern Life Ins. Co., 12 F.3d 668, 675–76 (7th Cir. 1993); 
where a plaintiff was subjected to at least 18 sex‐based com‐
ments  over  ten  months,  Boumehdi  v.  Plastag  Holdings,  LLC, 
489 F.3d 781, 786 (7th Cir. 2007); and where an employee was 
given  a  completely  duplicative  (and  mind‐numbing)  task, 
forbidden from speaking to her co‐workers, prohibited from 
meetings,  and  barred  from  taking  on  more  work,  Hall,  713 
F.3d at 328, 331. 
   The facts in this case are a far cry from the type of offen‐
siveness  that  supports  a  hostile  work  environment  claim. 
Boss  was  assigned  tasks  he  did  not  prefer,  but  those  tasks 
were  far  from  the  mind‐numbing  tasks  that  had  already 
been  performed  in  Hall.  Nowhere  in  the  record  are  com‐
ments  meant  to  intimidate  him,  threaten  him,  or  which 
No. 14‐2996                                                       17 

would  be  so  severe  or  persuasive  as  to  alter  his  work  envi‐
ronment. The evidence does not suffice to show a workplace 
permeated  with  discriminatory  ridicule,  intimidation,  and 
insult, or one where Boss’ supervisors acted against him for 
any  prohibited  reason.  The  district  court  properly  granted 
summary  judgment  on  Boss’  hostile  work  environment 
claim. 
                           IV. Conclusion 
   For  the  foregoing  reasons,  the  district  court’s  entry  of 
summary judgment against Larry Boss is AFFIRMED.